Citation Nr: 1823669	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-40 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a nose fracture.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for residuals of a nose fracture.

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to service connection for a left foot disability.

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to service connection for a left hip disability.

9.  Entitlement to service connection for eye floaters.

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to service connection for right ear chondritis and actinic keratoses, claimed as skin tags.

12.  Entitlement to service connection for migraine headaches.

13.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to January 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for residuals of a nose fracture, headaches, and insomnia are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  On June 20, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals for service connection for eye floaters and hemorrhoids was requested.

2.  An April 2006 RO rating decision denied service connection for residuals of a nasal fracture, a right foot disability, and a left foot disability.

3.  The Veteran did not perfect an appeal of the April 2006 RO decision.  

4.  The evidence received since the April 2006 rating decision is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for residuals of a nasal fracture, a right foot disability, and a left foot disability.

5.  A currently diagnosed right foot disability was incurred during active service.

6.  A currently diagnosed left foot disability was incurred during active service.

7.  A currently diagnosed right hip disability was incurred during active service.

8.  A currently diagnosed left hip disability was incurred during active service.

9.  Currently diagnosed right ear chondritis and actinic keratoses were incurred during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for eye floaters have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal for service connection for hemorrhoids have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a broken nose.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6.  Resolving doubt in favor of the Veteran, a right foot disability was incurred during active duty.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

7.  Resolving doubt in favor of the Veteran, a left foot disability was incurred during active duty.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

8.  Resolving doubt in favor of the Veteran, a right hip disability was incurred during active duty.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

9.  Resolving doubt in favor of the Veteran, a left hip disability was incurred during active duty.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

10.  Resolving doubt in favor of the Veteran, right ear chondritis and actinic keratoses were incurred during active duty.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawal

The Board may dismiss any appeal which does not allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2017).  

At the June 2017 hearing, the Veteran withdrew claims for service connection for eye floaters and hemorrhoids.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals concerning service connection for eye floaters and hemorrhoids and they are dismissed.

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in November 2012 provided the Veteran with the necessary notice.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159I (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in December 2011.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for all claims.  The Board finds that a medical opinion is not necessary to decide those claims due to a lack of credible medical evidence of any of those disabilities in service or for decades thereafter.  In essence, there is no competent evidence of record that links the claimed disabilities to service.  Therefore, a VA medical opinion is not warranted for the claims for service connection for thyroid, stomach, or small intestine cancer.  38 C.F.R. § 3.159(c)(4) (2017).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). 

VA rating decisions that are not timely appealed are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C. § 5108 (2012); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new evidence is material, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Residuals of a Nose Fracture

Service connection for a deviated nasal septum claimed as a fractured nose was denied in an April 2006 RO decision.  The RO found that the Veteran had a fractured nose prior to entry to active duty.  It was noted that periodic physicals noted that the Veteran broke his nose on three different occasions from sports activities.  However, current VA examination found a septal deviation to the left with no adverse residuals of breathing or speech.  Therefore, the RO found no objective medical evidence that the pre-existing condition permanently worsened as a result of service.

Evidence associated with the claims file since the April 2006 RO decision includes additional lay statements, VA and federal treatment records, and the transcript from the Veteran's June 2017 Board hearing.

In particular, in July 2017, a private examiner said that the Veteran had a deviated septum.  The examiner opined that it was at least as likely as not that the Veteran's sinus condition started during active duty.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the newly submitted treatment records relate the Veteran's diagnosed deviated septum to his active duty, that evidence raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2017).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for residuals of a nasal fracture is reopened.  

Although the new evidence is adequate for the limited purpose of reopening the claim, that does not necessarily make it sufficient to allow the grant of the benefits sought.  That will be discussed in the remand section below.

Bilateral Feet

Service connection for disabilities of the feet was denied in an April 2006 RO decision.  Although the Veteran was treated for foot problems while he was on active duty, recent VA examination was negative for a diagnosis of a disability of either foot.

Evidence associated with the claims file since the April 2006 RO decision includes additional lay statements, VA and federal treatment records, and the transcript from the Veteran's June 2017 Board hearing.

In particular, a federal outpatient record from July 2017 contains diagnoses of bilateral pes cavus with plantar fasciitis.  That evidence provides evidence of a current diagnosis of a bilateral foot disability.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the newly submitted treatment records give a current diagnosis of a bilateral foot disability, that evidence raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2017).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for disabilities of the right and left feet are reopened.  

Although the new evidence is adequate for the limited purpose of reopening the claim, that does not necessarily make it sufficient to allow the grant of the benefits sought.  That will be discussed below.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a causal relationship between the claimed in service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Disabilities of the Right and Left Feet

A June 1989 service examination report shows that the Veteran had bilateral pes comus.

In April 1991, the Veteran was treated for tendonitis of the right lower leg.

A February 1999 service medical record contains the Veteran's complaint of right foot pain.  The examiner indicated that the Veteran had sesamoiditis and a possible resolving fracture.

A treatment record from January 2002 shows that the Veteran was treated for an ongoing condition of pes cavus.  Orthotics were made.

On VA general examination in December 2005, an X-ray of the bilateral feet was radiographically negative.  The Veteran reported experiencing pain in both of his feet.  He stated that he had high arches and wore arch supports.  The examiner found that the foot examination was normal.

In July 2017, S.M.R., D.C., noted that the Veteran's feet were highly arched.  The Veteran reported pain on the top of his feet and underneath the plantar fascia.  The examiner indicated that the Veteran had metatarsalgia bilaterally.  He had pes cavus bilaterally.  The examiner opined that to a reasonable degree of medical certainty, it was more likely than not that the Veteran's foot conditions were a result of his past employment as a paratrooper on active duty.  In an additional July 2017 letter, Dr. R. reiterated that it was at least as likely as not that the Veteran's bilateral pes cavus with plantar fasciitis condition was related to service.  Dr. R. noted that the Veteran's foot symptoms were noted in service.  Dr. R. reiterated that the Veteran earned the parachute badge, and the repeated impact from landing was a contributory factor to the bilateral foot condition.

In a July 2017 letter, S.M.S., B.S., D.C., remarked that the Veteran had chronic bilateral fasciitis.  That physician stated it was his understanding that the Veteran was involved in over 30 airborne jumps during active duty.  Based on the evaluation, the physician opined that the Veteran's chronic symptoms are more likely than not the result of injuries sustained while performing official duties.

Here, the Veteran claims that he has current right and left foot disabilities as a result of multiple parachute jumps while on active duty.  He has stated that he received treatment for bilateral foot pain while on active duty.  

The Veteran's service personnel records show that he was awarded the Parachutist Badge.  They also show that the Veteran was part of Special Forces.  The service records also show complaints of foot pain during service.  Additionally, the Veteran is competent to describe the circumstances surrounding his in-service foot symptoms that he experiences because those actions come to him through his senses and require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Therefore, the Board accepts the Veteran's account of experiencing bilateral foot pain after parachute jumps while on active duty.

The Board additionally notes that the Veteran has current diagnoses of bilateral pes cavus, metatarsalgia, and plantar fasciitis, as demonstrated by the July 2017 letters from Dr. R. and Dr. S..

The remaining question is whether the bilateral foot disabilities were caused by or otherwise related to service.

Here, the physicians Dr. R. and Dr. S. provided a competent and credible medical nexus between the current bilateral foot disabilities and the Veteran's service.  Those physicians examined the Veteran and included an analysis of the Veteran's service history and post-service symptoms.  Significantly, no evidence of record affirmatively contradicts those medical opinions or the Veteran's account, and the Veteran has been consistent regarding his recollections and symptoms.  

As the Veteran is competent to describe in-service foot injuries, as his assertions are credible, as he has a current diagnosis of disabilities of both feet, and as competent and credible medical evidence relates his current diagnoses to his service, the Board will resolve reasonable doubt in favor of the Veteran and finds that current right and left foot disabilities are related to a service injury.  Therefore, service connection for right and left foot disabilities is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Right and Left Hips

The service medical records are negative for a disability of either hip.

A March 2010 X-ray found no evidence of an acute abnormality of either hip.

A July 2014 letter from M.D., M.D., shows that the Veteran had bilateral hip pain.  Dr. D. believed that the Veteran's hip pain was more likely than not associated with service.

An X-ray of the hips taken in August 2014 found minimal acetabular ram osteoarthrosis and minimal left inferior sacro-iliac joint osteoarthrosis.

In July 2016, the Veteran's chiropractor, S.M.R., D.C., opined that it was at least as likely as not that the Veteran's right hip impingement with labral tear started during active duty.  Dr. R. stated that no tests were performed to exclude the current condition existed during active duty, and the Veteran experienced continuous symptoms.  Dr. R. also specified that the condition could have an insidious onset, with diagnosis occurring years later.  In an additional July 2017 letter, Dr. R. reiterated that it was at least as likely as not that the Veteran's right hip impingement condition was related to service.  Dr. R. stated that although the Veteran was diagnosed with right hip impingement years after service, the existence of a joint disorder predated the diagnosis and was demonstrated by limited motion and pain.  Dr. R. reiterated that the Veteran earned the parachute badge, and the repeated impact from landing was a contributory factor to the hip condition.

In April 2017, the Veteran underwent right hip arthroscopy.  The postoperative diagnoses were right hip labral tear and right hip impingement.

In June 2017, at a follow-up visit to the Veteran's surgery, a private doctor reviewed the Veteran's career in the Special Forces and opined that type of career was the cause of the labral tear that required surgery.

In a July 2017 letter, S.M.S., B.S., D.C., remarked that the Veteran had chronic hip pain.  Dr. S. stated that it was his understanding that the Veteran was involved in over 30 airborne jumps during active duty.  Based on the evaluation, Dr. S. opined that the Veteran's chronic symptoms are more likely than not the result of injuries sustained while performing official duties.

Here, the Veteran claims that current right and left hip disabilities as a result of multiple parachute jumps while on active duty.

The Veteran's service personnel records show that he was awarded the Parachutist Badge, and he was part of Special Forces.  The Board accepts the Veteran's account of experiencing bilateral hip pain after parachute jumps while on active duty.

The Board additionally notes that the Veteran has current diagnoses of bilateral hip disabilities, as demonstrated by the August 2014 X-ray which found minimal acetabular ram osteoarthrosis and minimal left inferior sacro-iliac joint osteoarthrosis, and the April 2017 right hip arthroscopy.

The remaining question is whether the bilateral hip disabilities were caused by or otherwise related to service.

Here, the physicians Dr. D., Dr. R., and Dr. S. provided competent and credible medical nexus between the current bilateral hip disabilities and the Veteran's service.  Those doctors examined the Veteran and included an analysis of the Veteran's service history and post-service symptoms.  Again, no evidence of record affirmatively contradicts either these medical opinions or the Veteran's account, and the Veteran has been consistent regarding his recollections and symptoms.  

The Veteran is competent to describe service hip injuries.  As his assertions are credible, as he has a current diagnosis of disabilities of both hips, and as competent and credible medical evidence relates his current diagnoses to his service, the Board will resolve reasonable doubt in favor of the Veteran and finds that current right and left hip disabilities are related to a service injury.  Therefore, service connection for right and left hip disabilities is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Skin Tags

In April 1990, the Veteran was treated for a lesion over the center of his mid-upper lip.  The examiner stated that the lesion was atraumatic.

A treatment record from July 1990 shows that the Veteran had multiple lesions debrided.

In November 1998, the Veteran was treated for atopic dermatitis.  A February 1999 treatment record contains the Veteran's history of eczema.

In April 1999, the Veteran was treated for dermatitis and patches on his axilla, neck, left glute, scrotum, posterior knees, and popliteal fascia.

A January 2001 service examination report shows that the Veteran had a cystic lesion on the right ear.

The Veteran was treated for a pigmented nevus in September 2008.

In May 2009, a biopsy found a benign keratosis and solar elastosis of the right ear.

A treatment record from October 2010 indicates that the Veteran had a chronic problem of pigmented nevus.

In August 2011, the Veteran was treated for a lesion of the left cheek.

Treatment record from September 2012 and January 2013 indicates that the Veteran was followed for a choroidal nevus of the left eye.

An April 2013 treatment record shows treatment for a lesion of the right ear lobe and a skin tag of the right eyelid.

A private treatment record from February 2014 shows that the Veteran had a choroidal nevus of the left eye.

In April 2015, May 2015, and July2015 the Veteran was treated for a skin lesion on the right ear.  He was also treated for actinic keratoses on his forehead.

In July 2017, M.D., M.D., examined the Veteran and found that he had a right ear chondritis, actinic keratosis on the forehead, and a basal cell cancer on the forehead.  Dr. D. opined that it was at least as likely as not that the Veteran's conditions started during active duty.  Dr. D. had reviewed the service treatment records, and found that the medical documentation showed classic symptoms.  Dr. D. also found that the Veteran experienced continuous symptoms.

As an initial matter, the Board notes that service connection has previously been granted for eczema and plantar warts.  At the time that service connection was granted for eczema and plantar warts, service connection was denied for skin tags because the Veteran did not have a specific diagnosis of skin tags.

However, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At the June 2017 Board hearing, the Veteran emphasized that his primary concern was a growth on the right eyelid, a condition with the top of his right ear, and actinic keratosis.

The service medical records document treatment for skin symptoms while the Veteran was on active duty.  The July 2017 letter from Dr. D. provides current diagnoses of right ear chondritis and actinic keratosis.  Dr. D. provided a nexus opinion relating those diagnoses to the Veteran's service, and Dr. D. commented on the service and post-service treatment records.  No evidence of record affirmatively contradicts that medical opinion.

As the Veteran was treated for skin symptoms while on active duty, as he has a current diagnosis of chondritis of the right ear and actinic keratoses, and as competent and credible medical evidence relates those current diagnoses to service, the Board will resolve reasonable doubt in favor of the Veteran and finds that those disabilities are related to service.  Therefore, service connection for right ear chondritis and actinic keratoses, claimed as skin tags, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a nasal fracture is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right foot disability is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left foot disability is reopened.  To that extent only, the appeal is granted.

Entitlement to service connection for a right foot disability is granted.

Entitlement to service connection for a left foot disability is granted.

Entitlement to service connection for a right hip disability is granted.

Entitlement to service connection for a left hip disability is granted.

The appeal for service connection for eye floaters is dismissed.

The appeal for service connection for hemorrhoids is dismissed.

Entitlement to service connection for right ear chondritis and actinic keratoses, claimed as skin tags, is granted.


REMAND

Having reopened the previously denied claim for service connection for residuals of a nose fracture, the Board finds that further development is required.

In July 2017, a private examiner found that the Veteran had a deviated septum.  The examiner indicated that the Veteran had difficulty with sleep, insomnia, and difficulty breathing while sleeping due to the deviated septum.  The examiner opined that it was at least as likely as not that the Veteran's sinus condition started during active duty.

The Board appreciates the opinion of the July 2017 examiner, but the opinion is incomplete.  Evidence of record suggests that a fractured nose disability pre-existed the Veteran's entrance to service.

The Veteran's March 1986 service entrance examination report shows that the Veteran was in a car accident in 1980.  He incurred a broken jaw.  It was further noted on a March 1986 report of medical history that the Veteran fractured his nose in 1981.  The July 2017 examiner did not discuss that evidence.

As the Veteran's claimed nasal issues were not noted on the entrance examination, and only on the report of medical history at induction, additional findings are required to determine whether residuals of a nose fracture clearly and unmistakably were present at entrance to service to rebut the presumption of soundness. 

In order to rebut the presumption of soundness, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  38 C.F.R. §3.304 (b) (2017); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, when the presumption of soundness condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231 (2012).

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance of the evidence standard.  The clear and unmistakable evidence standard is more demanding than the clear and convincing evidence standard, which in turn is higher than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is an onerous and very demanding evidentiary standard, requiring that the evidence be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003); Laposky v. Brown, 4 Vet. App. 331 (1993).

Consequently, VA examination must be provided to discuss and opine on the etiology of the Veteran's residuals of a nose fracture, with consideration of whether there was a preexisting nose fracture at entrance to service.  

Further, as the July 2017 examiner related the Veteran's insomnia to residuals of a nasal fracture, the Veteran's claim for service connection for insomnia is inextricably intertwined with the issue of entitlement to service connection for residuals of a nasal fracture.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  Therefore, further consideration of the claim for service connection for insomnia must be deferred.

A May 2013 treatment record contains a diagnosis of tension headaches.  The Veteran has claimed that his headaches are secondary to service-connected cervical and lumbar spine disabilities.  On remand, the Veteran should be provided a VA examination for an etiology opinion concerning diagnosed headaches.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record. 

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians for treatment not already of record.

3.  Then, schedule the Veteran for a VA examination to determine the nature, severity, and etiology of any residuals of a nasal fracture which may be present.  The examiner must review the claims file and must note that review in the report.  The examiner is asked to offer the following opinions: 

(a) Diagnose any residuals of a nasal fracture currently found, to include insomnia.

(b) Is it clear and unmistakable (the highest degree of medical certainty) that the Veteran entered service with any pre-existing residuals of a nasal fracture? 

(c) Is it clear and unmistakable (the highest degree of medical certainty) that any pre-existing residuals of a nasal fracture were not aggravated (not permanently worsened beyond the natural progression of the disease) during service?

(d) If the examiner does not find that the Veteran clearly and unmistakably had pre-existing residuals of a nasal fracture, is it at least as likely as not (50 percent or greater probability) that any residuals of a nasal fracture, are related to service or any incident of active service?

4.  Then, schedule the Veteran for a VA examination to determine the nature, severity, and etiology of any headache disability which may be present.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner should provide the following information:

(a)  The examiner should diagnose any headache disability found.  The examiner is requested to comment on the May 2013 treatment record which contains a diagnosis of tension headaches.

(b)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current headache disability was incurred in service or are the result of any incident in service.

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current headache disability was caused by, due to, or the result of service-connected disabilities, to specifically include as due to the cervical spine disability.

(d)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current headache disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities, to specifically include by a cervical spine disability.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


